Citation Nr: 1625158	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, prior to May 5, 2008, for cervical spondylosis and cervical disc disease.

2.  Entitlement to a rating in excess of 30 percent, subsequent to May 5, 2008, for cervical spondylosis and cervical disc disease.
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1978 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied a compensable rating for cervical spondylosis and cervical disc disease.

In November 2009, the agency of original jurisdiction (AOJ) assigned a 10 percent rating for cervical spondylosis and cervical disc disease prior to May 5, 2008, and 30 percent thereafter.  However, inasmuch as a higher rating is available for the Veteran's cervical spine condition, and the Veteran is presumed to seek the maximum available benefit, the claim for an increased rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In February 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record.  

At that time, the undersigned held the record open for 90 days to allow for the submission of additional evidence.  Such evidence was subsequently received by the Board; although it was not accompanied by a waiver of RO review of such, the Veteran's case was subsequently readjudicated by the RO in a September 2015 Supplemental Statement of the Case (SSOC) which considered the new evidence.  Therefore, the Board may properly consider it in deciding the Veteran's claim.  See 38 C.F.R. § 20.1304(c) (2015).  

The Board remanded the instant matter in May 2015.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders with regard to the claim decided herein and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-4 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by a Veteran or reasonably raised by the record.  In the instant case, in the Veteran's testimony at the February 2015 hearing, he asserted that he had to reduce the amount of work he could perform, due to pain, and that he had not been fully truthful with his employer regarding his medical issues, so that he could continue to work and support his family.  See Hearing Transcript, pages 19-20.  Further, the medical record shows that the Veteran had to alter his medication schedule in order to continue working.  As such, the Board finds that the issue of TDIU has been reasonably raised by the record.  Therefore, the Board has taken jurisdiction over this issue and, as such, has included it on the title page. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals documents that are duplicative of those in VBMS, or irrelevant to the issue on appeal. 

The issue of an increased rating for the Veteran's cervical spondylosis and cervical disc disease is set forth below.  The issue of TDIU is REMANDED to the AOJ for further development.  VA will inform the Veteran when further action, on his part, is necessary. 



FINDINGS OF FACT

1.  For the period prior to May 5, 2008, the Veteran's cervical spondylosis and cervical disc disease was manifested by pain without evidence of limitation of range of motion.

2.  For the period beginning on May 5, 2008, the Veteran's cervical spondylosis and cervical disc disease was not manifested as unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the period prior to May 5, 2008, for cervical spondylosis and cervical disc disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015). 
 
2.  The criteria for a rating in excess of 30 percent, beginning on May 5, 2008, for cervical spondylosis and cervical disc disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Here, the Veteran was sent a letter in January 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter provided information as to what evidence was required to substantiate his increased rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Further, a May 2008 letter specifically informed the Veteran of the disability ratings as they pertain to the Veteran's specific cervical spine condition in light of Vazquez-Flores, supra, after which the Veteran's claim was readjudicated in November 2009 and November 2011 statements of the case and in the September 2015 supplemental statement of the case, such that any timing defect has been cured.  Accordingly, the duty to notify has been met.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's VA and private treatment records were obtained and associated with his file. In addition, the Veteran was provided with VA examinations in March 2008 and August 2015.  The Veteran has not identified any additional outstanding records that have not have been requested or obtained.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service VA treatment and examination reports, in addition to private treatment reports.  Moreover, the Veteran's statements in support of the claim are of record. The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also examined the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to Veteran's claim.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the May 2015 remand directives by affording the Veteran a VA spine examination, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned Veterans Law Judge in February 2015.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the February 2015 hearing, the undersigned noted the increased rating issue on appeal, and information was solicited as to the nature and severity of the service-connected disability at issue, to include the nature and severity of the symptoms as well as the impact such have on the Veteran's daily life and employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, based on such hearing testimony, the Board subsequently remanded the case in order to obtain outstanding treatment records and a VA examination that addressed the current severity of the disability at issue. Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied and that the Board may proceed to adjudicate the Veteran's claim based on the current record.

Additionally, the Veteran was afforded VA examinations in May 2008 and August 2015.  The Board finds that the VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide details sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Board finds no reason to remand the Veteran's claim for further examination.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II. Analysis

A. Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is warranted where there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for cervical spine disabilities if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the combined range of motion of the cervical spine is not greater than 170 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

B. Factual Background

The Board notes at the outset that although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A June 2005 treatment note from the Medical College of Georgia (MCG) revealed the Veteran began experiencing neck pain following a November 2003 car accident in which he suffered a severe whiplash injury.  At that time, the Veteran reported pain that improved with medication and the use of a TENS unit.  Despite physical therapy, the Veteran experienced increased pain with motion. 

In a July 2005 treatment note, the Veteran reported a decrease in neck pain and an increase in the range of motion.  

In August 2005, the Veteran's doctor at MCG, Dr. S.S., drafted a letter to the MCG physician who had referred the Veteran to him.  In that letter, Dr. S.S. described the Veteran's neck pain and his attempts to treat it with botulinum toxin injections.  Dr. S.S. noted pain that was associated with changes in neck position and movement, as well as numbness in the upper extremities and loss of fine motor skills.  The Veteran reported that he used the assistance of his wife and son to complete his activities of daily living.  He also reported sexual side effects that had occurred since the car accident in 2003.  The Veteran also reported being unable to exercise due to neck pain.  The Veteran also indicated increased difficulties driving, which impeded his work as a truck driver.  Dr. S.S. confirmed the Veteran's diagnosis of cervical spondylosis.  He then described his discussion with the Veteran about surgical treatment of the Veteran's neck condition, and their agreement to have the surgery in October, 2005. 

A September 2005 MCG treatment note indicated the Veteran sought physical therapy to treat his neck condition.  At that time, a history of cervical fracture was noted.  The Veteran's head and neck were assessed as normal, and the use of a neck brace was observed.  The diagnosis of cervical spondylosis was confirmed. 

In October 2005, the Veteran underwent the scheduled surgery to fuse the C4 and C5 vertebrae in his neck. 

In a January 2006 letter to the Veteran's referring doctor, Dr. S.S. described the successful surgery to fuse the vertebrae.  At that time, the Veteran was found to have some restriction in motion of his neck, no pain, and some limited hand motion, but was doing well.  The Veteran had since returned to work without significant restrictions on his activities.

In a September 2006 VA treatment note, the Veteran reported the 2005 surgery and indicated a history of chronic neck pain. 

In May 2008, the Veteran underwent a VA examination.  At that time, he reported experiencing stiffness, weakness, numbness and erectile dysfunction.  He denied experiencing vision problems, fevers, dizziness or weight loss.  The Veteran indicated he treated his pain, which he rated as a 6 on a 1 to 10 scale, with medication.  On examination, there was no evidence of radiating pain on movement, muscle spasm, or tenderness.  Inspection of the spine revealed normal head position with symmetry in appearance and spinal motion.  The curvature of the spine was normal.  The examiner found no ankylosis of the cervical spine.  The Veteran's range of motion was limited, and it was noted that function of the Veteran's spine was limited after repetitive use by pain, fatigue and lack of endurance.  There was no additional limitation of function after repetitive motion.  At the time of the examination, there was no sign of intervertebral disc syndrome. 

In a May 2008 statement, the Veteran's wife described her husband's condition.  She indicated that because of the Veteran's neck condition, he was in constant pain.  He could no longer mow the couple's yard, exercise, swim, go bowling or roller skate.  She described problems the Veteran had when attempting to tie his shoes, as well as sexual side effects of the disability. 

In treatment notes dated from 2006 to 2014, neck stiffness is consistently listed as an issue.  However, neck examinations in July 2008, June 2009 and April 2013 all show the Veteran's neck to be normal.  Treatment notes from April 2013 show the Veteran's neck mobility to be normal.  At that time, he denied neck pain and no tenderness was noted upon examination. 

At his February 2015 hearing before the Board, the Veteran reported limitations in his ability to move his neck, as well as pain in his right arm.  He indicated that he experienced a lack of coordination and difficulty walking because of his cervical spine.  The Veteran indicated that he felt his previous examination, in 2008, had been faulty, as the examiner did not use any medical equipment to measure the Veteran's range of motion, but instead merely looked at his movement and wrote down measurements.  The Veteran described using a brace for his neck problem.  He also explained issues he had with moving his head up and down, and pain associated with such activity. 

In August 2015, in response to the Board's remand directives, the Veteran underwent a VA cervical spine conditions examination.  At that time, the Veteran reported experiencing weak neck muscles, requiring the use of neck collars both when sleeping and while working.  He reported constant pain in his neck.  The Veteran described working weekdays, out of town, and being home on the weekends, and taking medication to treat his neck condition.  His doctor gave him an anti-inflammatory drug that he had been taking on weekends, with much success in controlling the pain.  The Veteran reported that he only took the medication on weekends, when he was not driving for work, because it made him drowsy. 

The Veteran reported flare-ups of his neck condition, which he treated with medication.  The Veteran indicated he experienced functional loss or impairment of the spine, in that he was unable to do any heavy lifting because of the condition.  In addition, the Veteran was unable to tilt his head up. 

On examination, the Veteran's range of motion was found to be abnormal or outside of normal range.  Forward flexion of the spine was found to be from 0 to 25 degrees.  The examiner noted that the range of motion itself contributed to a functional loss, in that the Veteran would have difficulty looking up or side to side.  The examiner noted that such restrictions had not interfered with the Veteran's ability to drive a truck. 

Pain was noted, which caused functional loss.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the neck, which the examiner described as mild tenderness to palpation of the lower paraspinal cervical spine.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional loss of function or range of motion after three repetitions.  The Veteran was observed to have localized tenderness, not resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing of the elbow, wrist and fingers was normal, as was reflex testing and sensory examination.  No muscle atrophy was noted.  Intermittent mild pain was noted in the right and left upper extremities, with involvement of C7 nerve roots noted on the right.  No other signs of radiculopathy were noted.  No ankylosis was found. 

The Veteran had no other neurological abnormalities related to his neck condition.  The examiner found that the Veteran did have IVDS, but that there were no resulting episodes of acute signs and symptoms due to the syndrome that required prescribed bed rest or treatment. 

The Veteran used no assistive devices, and experienced no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

An MRI showed the existence of degenerative joint disease, as well as postsurgical changes to the neck.  Right C7 radiculopathy was noted, which the examiner attributed to the Veteran's neck condition.  [Parenthetically, the Board notes that, in a September 2015 rating decision, the Veteran was granted service connection for cervical spine radiculopathy of the right upper extremity.]

The examiner also noted that the Veteran's cervical spine condition impacted his ability to work, in that he was unable to tilt his head to see the top of his truck, and that he avoided heavy lifting, which aggravated his neck pain. 

C. Period Prior to May 5, 2008

The Veteran's service-connected cervical spondylosis and cervical disc disease (hereinafter, "cervical spine condition") is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for the period prior to May 5, 2008.  

As noted above, a 10 percent rating is warranted where there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for cervical spine disabilities if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the combined range of motion of the cervical spine is not greater than 170 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine. 

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the period prior to May 5, 2008.  The June 2005 treatment note from MCH showed the Veteran reported painful motion.  In treatment notes from July, August and September of that year, the Veteran was treated for neck pain.  In a letter from his doctor in January 2006, the Veteran was found to be free of pain following a successful neck surgery.  Subsequent treatment notes show the Veteran experienced chronic neck pain.  However, at no point prior to May 5, 2008 was the Veteran's cervical spine characterized by forward flexion greater than 15 degrees but not greater than 30 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran complained of cervical spine pain, as noted in his treatment records.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

However, despite the Veteran's complaints, the record does not show pain resulting in limitation of flexion to greater than 15 degrees but not greater than 30 degrees, at any time prior to May 5, 2008.  The Veteran indicated experiencing pain in his neck prior to that date.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see also 38 C.F.R. § 4.40.  Although the record reflects that the Veteran's reports of constant neck pain, here, the Veteran's records do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, and the like, that is not already contemplated by the assigned 10 percent rating.  Burton, supra; 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's cervical spine condition, even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination, prior to May 5, 2008.




D. Period Beginning on May 5, 2008

Furthermore, the Board concludes that Veteran is not entitled to a rating in excess of 30 percent for the period after May 5, 2008, based on the General Formula.  While the Veteran continued to complain of pain with limited motion of the cervical spine, such disability is not shown to result in unfavorable ankylosis of the entire cervical spine.  In this regard, it is not shown by either the May 2008 or August 2015 VA examination, or any other clinical evidence of record, that there is unfavorable ankylosis of the Veteran's entire cervical spine.  While the cervical spine motion was shown to be limited, active motion in the cervical spine is shown and, as noted above, ankylosis was specifically said to not be present on the report of the August 2015 examination. 

The Board has also considered whether the Veteran's service-connected cervical spine condition has resulted in IVDS with incapacitating episodes, as described under Diagnostic Code 5243.  In the August 2015 VA examination, the examiner found that the Veteran did have IVDS.  However, there is no indication in the record of any incapacitating episodes, and VA examinations and clinical records fail to show any evidence of incapacitating episodes due to his cervical spine condition which would meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is also not assignable under the Formula for Rating IVDS Based on Incapacitating Episodes for the cervical spine condition at any point during the appeal.

The Board notes spinal arthritis was found on X-ray; however, such X-ray evidence of arthritis would not avail the Veteran of a higher rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the cervical vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran is in receipt of a 30 percent rating to compensate for painful motion in his cervical spine, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. 
§ 4.45(f), cervical vertebrae are considered a group of minor joints that are ratable on parity with a major joint.

In addition to considering the orthopedic manifestations of a neck disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, the Veteran has not alleged, and the evidence does not show, that he has bladder impairment or bowel impairment as a result of his service-connected cervical spine condition.  In fact, the August 2015 VA examiner specifically noted an absence of such.  In addition, as noted above, the Veteran was found to experience radiculopathy of the right upper extremity due to his cervical spine condition.  However, he is separately service connected for the condition, and any rating based on the existence of radiculopathy would result in pyramiding, which is prohibited.  38 C.F.R. § 4.14. Therefore, the Board finds that, at no time during the appeal period, has the Veteran's service-connected cervical spine condition resulted in any neurological impairment for which he is not already compensated.

The Board notes that increased compensation would be warranted on the basis of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis or on the basis of associated neurologic manifestations.  However, the VA examinations have consistently shown that the Veteran's gait is normal.  There is no indication in the VA examination reports nor in the whole of the Veteran's medical records of a disability manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis or any neurologic manifestations in the cervical spine.  Both the May 2008 and August 2015 VA examiners found that the Veteran's gait was normal.  The 2015 examiner specifically noted a lack of both muscle spasm and guarding of any kind at the time of the examination.  As noted above, there is no evidence of any neurological manifestation which would warrant an increase.  As a result, the Board finds that a higher rating for the cervical spine based on such findings cannot be assigned for any period on appeal.




C. Other Considerations

The Board has considered whether further staged ratings are appropriate for the Veteran's service-connected cervical spine condition; however, the Board finds that his symptomatology has been stable for each disability in each stage throughout the appeal.  Therefore, assigning further staged ratings for each such disability is not warranted.  See Hart, supra. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of the service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports, as well as those of his wife, have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony and his wife's statement with regard to the matters they are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical spine condition with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated. The Veteran's various subjective complaints-including but not limited to neck pain-are contemplated by the rating criteria under which his disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, this appeal only involves evaluation of the Veteran's cervical spine condition, a single disability.  As the Board has fully considered all of the Veteran's symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

For the foregoing reasons, the Board finds that entitlement to a rating in excess of 10 percent prior to May 5, 2008, and in excess of 30 percent thereafter, for cervical spondylosis and cervical disc disease is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 10 percent, prior to May 5, 2008, for cervical spondylosis and cervical disc disease, is denied.

A rating in excess of 30 percent, after May 5, 2008, for cervical spondylosis and cervical disc disease, is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In the present case, service connection is currently in effect for: cervical spondylosis and cervical disc disease (rated as 10 percent disabling from June 7, 2005 and 30 percent disabling from May 5, 2008); cervical spine radiculopathy, right upper extremity, associated with cervical spondylosis and cervical disc disease (rated as 20 percent disabling from February 5, 2015); avulsion fracture, right wrist (rated as 10 percent disabling from November 30, 2005); and degenerative arthritis, lumbar spine (rated as 10 percent disabling from November 30, 2005).  The Veteran is also service connected for pes planus with plantar fasciitis; hypertension; and hemorrhoids, all rated at a non-compensable level.  The Veteran's combined rating has been 60 percent since February 5, 2015.  Thus, the Veteran does not meet the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a)(3) (2015). However, even when the percentage requirements are not met, entitlement to a TDIU on an extra-schedular basis may nonetheless be granted in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b). 

Although the record includes the results of various examinations for some of the Veteran's service-connected disabilities, the record does not include medical comment addressing the combined functional effects of all of his service-connected disabilities on his activities of daily living, to include employment.  Such information is needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is mindful that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, and given the noted deficiency in the record in this regard, further medical development of this claim is warranted.  See 38 C.F.R. 
§ 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Thus, on remand, the Veteran should be scheduled for a VA examination to determine if his service-connected disabilities render him unemployable. 

In addition, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his service-connected disorders.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate a TDIU claim. He should also be asked to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain and associate with the claims file all updated VA and private treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).

3.  Following the above development, schedule the Veteran for a VA examination to determine the functional impact of his service-connected disabilities in combination on his ordinary activities, to include his employability.  The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report must include discussion of the Veteran's documented history and assertions.  The examiner is requested to describe the Veteran's employment history. 

The VA examiner should assess the functional impairment caused by the Veteran's service-connected disabilities (cervical spondylosis and cervical disc disease; cervical spine radiculopathy, right upper extremity, associated with cervical spondylosis and cervical disc disease; avulsion fracture, right wrist; degenerative arthritis, lumbar spine; pes planus with plantar fasciitis; hypertension; and hemorrhoids) in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions offered should be accompanied by a thorough and detailed rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The purpose of this remand is to ensure proper and complete notice, and to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


